Citation Nr: 0007637	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  93-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to May 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1992 RO decision which, in pertinent part, 
denied an increase in a 10 percent rating for service-
connected lumbosacral strain, and denied an increase in a 
noncompensable rating for service-connected bilateral hearing 
loss.  The veteran initially requested a Board hearing, but 
by a statement dated in September 1993, he withdrew his Board 
hearing request, and requested a hearing before an RO hearing 
officer.  An RO hearing was held in October 1993.  In March 
1998, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by no more than slight limitation of motion of the 
lumbosacral spine, and complaints of characteristic pain on 
motion.

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear, and auditory acuity in the left ear which varies between 
level I and level II.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5292, 5295 (1999).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1963 to May 
1967.  A review of his service medical records shows that he 
was treated for lumbosacral strain.  Bilateral hearing loss 
was noted on separation medical examination.

In a January 1968 decision, the RO established service 
connection for lumbosacral strain, with a 10 percent rating, 
and for bilateral hearing loss, with a noncompensable rating.  
Such ratings have remained in effect to the present.

VA outpatient treatment records dated in 1991 reflect 
treatment for a variety of conditions.  A January 1991 
treatment note shows that the veteran complained of 
arthralgias in his back, legs, and arms.

In August 1992, the veteran submitted claims for increased 
ratings for lumbosacral strain and bilateral hearing loss.

At a September 1992 VA examination, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
1,000, 2,000, 3,000 and 4,000 hertz as 25, 25, 25, and 45 
respectively (for an average of 30 decibels) in the right 
ear; and 25, 20, 30, and 30 respectively (for an average of 
26 decibels) in the left ear.  A report of a September 1992 
otological examination indicates a diagnosis of mildly 
scarred but intact ear drums.

At a September 1992 VA orthopedic examination, the veteran 
had normal ambulation with no limp, he could stand on either 
foot unaided on both the heels and toes, there were no 
postural or fixed deformities, and the back musculature was 
normal.  Range of motion was as follows:  forward flexion to 
80 degrees, backward extension to 10 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
45 degrees.  There was no objective evidence of pain on 
motion, and no evidence of neurological involvement.  The 
diagnosis was no abnormal objective physical findings.

By a statement dated in May 1993, the veteran essentially 
contended that his service-connected lumbosacral strain and 
bilateral hearing loss were more disabling than currently 
evaluated.

At an October 1993 RO hearing, the veteran reiterated his 
assertions.  He stated that he had two ruptured discs in his 
back, and complained of a loss of sensation.  He stated that 
if he sat or stood for too long he had pain which radiated 
down both legs.  He stated that he had to stop working as a 
mail handler due to his back pain.  He stated that he 
received treatment for this condition whenever he was able, 
and said he was treated by a chiropractor twice weekly.  He 
asserted that his recent VA examination was inadequate.  With 
respect to his bilateral hearing loss, he reported difficulty 
hearing conversations.

In March 1998, the Board remanded the claims for increased 
ratings to the RO partly for VA examinations, and partly to 
request the veteran to provide information regarding any 
ongoing treatment for lumbosacral strain and bilateral 
hearing loss.

By a letter to the veteran dated in May 1998, the RO 
requested that he provide names, addresses, and dates 
regarding the private chiropractor he referenced at his RO 
hearing, and provide names, addresses and dates regarding any 
treatment for lumbosacral strain or bilateral hearing loss 
since 1991.  The veteran did not respond to this letter.

An October 1998 memorandum from a VA Medical Center reflects 
that the veteran failed to report for two scheduled VA 
examinations.

At a December 1998 VA otological examination, the auricles, 
external canals, and tympani were within normal limits, the 
tympanic membranes were intact and mobile, the mastoid was 
grossly normal, and there was no active ear disease.  The 
diagnosis was mild sensorineural hearing loss.

At a December 1998 VA examination, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
1,000, 2,000, 3,000 and 4,000 hertz as 25, 30, 30, and 45 
(for an average of 33 decibels) in the right ear; and 30, 30, 
35, and 40 (for an average of 34) in the left ear.  Speech 
discrimination was 92 percent correct in the right ear, and 
90 percent correct in the left ear, and such scores were felt 
to be reliable.  The veteran reported that he was unable to 
understand conversation, but the examiner noted that he 
conversed with the examiner quite well.  The diagnosis was 
mild sloping to moderate sensorineural hearing loss with very 
good word recognition ability bilaterally.  Amplification was 
not recommended.

At a January 1999 VA orthopedic examination, the veteran 
complained of lower left back pain over his pelvis.  He also 
complained of a left knee disability.  He stated that 
sitting, lying down, and standing brought on his pain.  He 
related that his back pain was constant, and that he was last 
treated for this condition by a chiropractor one year 
previously.  On examination, the veteran's gait was slow, and 
he would not walk on his toes.  He performed some heel 
walking, and tended to stagger.  A sitting sciatic stretch 
was negative.  There were paradoxical movements on 
dorsiflexion.  Ankle jerks were 2+ bilaterally, and knee 
jerks were 1+ bilaterally.  

Range of motion of the trunk was as follows:  forward flexion 
to 70 degrees with some flattening, and dorsal flexion to 40 
degrees.  He could sit up at 90 degrees with his knees and 
hips extended.  There was tenderness to light touch at the 
left posterior pelvis, in the lumbar region and the thoracic 
region to T7.  He complained of left pelvic and thigh pain on 
combined right hip and knee flexion of 40 degrees, and severe 
pain on straight leg raising on the right at 40 degrees.  He 
reported sharp left lumbar, hip, and thigh pain on rotation 
of the extended left leg and under 5 degrees of knee and hip 
flexion.  Straight leg raising of 5 degrees produced 
complaints of sharp left lumbar, hip, and thigh pain in a 
supine position.  He was able to hold either leg elevated 
against gravity and slowly lower the leg.  There was no spasm 
of the back in the prone position with the arms relaxed.  

The back musculature was normal, and there were no 
neurological abnormalities.  The veteran walked without a 
limp and had normal gait and cadence.  A January 1999 
radiology report of X-ray study of the lumbosacral spine 
notes disc space narrowing with hypertrophic changes at L5-
S1, with no other abnormalities; the impression was chronic 
degenerative disc disease at L5-S1.  The clinical examiner 
stated that X-ray study of the lumbosacral spine showed no 
disc narrowing, with anterior ossification at L5-S1.  The 
examiner opined that the veteran's complaints of lumbar pain 
were not those of structural disease, and said that the 
veteran might have some lumbar pains but the physical 
examination did not confirm such.  He indicated that there 
was considerable variation in the veteran's findings at 
different times during the examination.  The examiner noted 
that he reviewed the claims file in detail.  

An April 1999 VA outpatient treatment record shows that 
audiometric testing was performed:  pure tone decibel 
thresholds were recorded at 1,000, 2,000, 3,000 and 4,000 
hertz as 30, 35, 40, and 55 (for an average of 40 decibels) 
in the right ear; and 30, 35, 45, and 55 (for an average of 
41 decibels) in the left ear.  Speech discrimination was 100 
percent correct in the right ear, and 92 percent correct in 
the left ear.  The diagnostic impression was mild to moderate 
bilateral sensorineural hearing loss.

Private medical records dated in January 2000 from A. L. 
Blank, M.D., reflect that he examined the veteran for 
complaints of hearing loss and pain and pressure in the ears.  
Dr. Blank stated that an ear, nose, and throat examination 
showed fluid in both ears, and retracted and restricted 
drums.  He noted that an audiogram showed bilateral 
sensorineural hearing loss, which was mild to moderate in 
severity.  He recommended hearing amplification.  A January 
2000 audiometric evaluation (in chart form) shows that pure 
tone decibel thresholds were recorded at 1,000, 2,000, 3,000 
and 4,000 hertz as 30, 25, 45, and 45 (average of 36) in the 
right ear; and 35, 25, 35, and 40 (average of 34) in the left 
ear.  Word recognition testing was 100 percent correct in 
both ears.

By a statement dated in February 2000, the veteran's 
representative asserted that the case should be remanded to 
the RO as the recent VA audiological examination shows that 
the examiner did not review the claims file, and as the 
recent VA orthopedic examination contains conflicting 
information regarding X-ray findings.

II.  Analysis

The veteran's claims for an increase in a 10 percent rating 
for his service-connected lumbosacral strain, and for an 
increase in a 0 percent rating for his service-connected 
bilateral hearing loss are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that, following the 
1998 remand of the case, the veteran failed to provide 
requested information concerning treatment for a back 
disability.  The duty to assist is not a one-way street, and 
the veteran has failed in his obligation to cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

A.	Lumbosacral Strain 

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion of the lumbar 
spine is rated 20 percent, and severe limitation of motion is 
rated 40 percent.  38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent evaluation is in 
order when there is muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5295

At a VA examination in September 1992, there were no postural 
or fixed deformities, and the back musculature was normal.  
Range of motion was as follows:  forward flexion to 80 
degrees, backward extension to 10 degrees, left and right 
lateral flexion to 30 degrees, and left and right rotation to 
45 degrees.  There was no objective evidence of pain on 
motion, and no evidence of neurological involvement.  The 
diagnosis was no abnormal objective physical findings.

At a VA examination in January 1999 forward flexion was 
performed to 70 degrees with some flattening, and dorsal 
flexion to 40 degrees.  The veteran could sit up at 90 
degrees with his knees and hips extended.  There was 
tenderness to light touch at the left posterior pelvis, in 
the lumbar region and the thoracic region to T7.  There was 
pain on straight leg raising on the right at 40 degrees, and 
on the left at 5 degrees.  There was no spasm of the back in 
the prone position with the arms relaxed.  

The back musculature was normal, and there were no 
neurological abnormalities.  The veteran walked without a 
limp and had normal gait and cadence.  A radiology report of 
X-ray study of the lumbosacral spine notes disc space 
narrowing with hypertrophic changes at L5-S1, with no other 
abnormalities; the impression was chronic degenerative disc 
disease at L5-S1.  The clinical examiner apparently read the 
X-ray films differently, and related that there was no disc 
space narrowing and there was anterior ossification of the 
L5-S1 bodies.  The examiner opined that the veteran's 
complaints of lumbar pain were not those of structural 
disease, and said that the veteran might have some lumbar 
pains but the physical examination did not confirm such.  He 
indicated that there was considerable variation in the 
veteran's findings at different times during the examination. 

The clinical examiner at the last VA examination reported no 
arthritis of the low back by X-rays, notwithstanding the 
radiology report.  Even assuming there is arthritis of the 
low back and that it is part of the service-connected 
lumbosacral strain, arthritis is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Codes 5003, 5010.  The recent 
medical evidence on file indicates that the veteran's 
limitation of motion of the lumbosacral spine is no more than 
slight, which is to be rated 10 percent under Code 5292.  
Even considering the effects of pain during use or flare-ups, 
no more than slight limitation of motion of the low back is 
shown.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no evidence of record which shows 
he has moderate limitation of motion as required for a 20 
percent rating under Code 5292.

The Board finds that the evidence reflects the veteran has 
only mild lumbosacral strain, with symptoms consisting of 
slight limitation of motion and subjective complaints of 
characteristic pain on motion; and this is properly rated 10 
percent under Code 5295.  He has no muscle spasm on forward 
bending and no unilateral loss of lateral spine motion in a 
standing position, as required for an increased rating, to 20 
percent, under Code 5295.

As noted, the radiology report at the last VA examination 
recites an impression of L5-S1 degenerative disc disease, 
although the clinical examiner did not find this.  Even 
assuming the veteran has degenerative disc disease and that 
it is part of his service-connected lumbosacral strain, the 
recent medical evidence, including the 1999 VA examination, 
does not show he currently has more than mild intervertebral 
disc syndrome, and thus a rating in excess of 10 percent 
would not be in order under Code 5293.

The disability picture more nearly approximates the criteria 
for a 10 percent rating, than a 20 percent rating, under any 
of the pertinent diagnostic codes, and thus the lower rating 
of 10 percent is to be assigned.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating for lumbosacral strain must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).

B.	Bilateral Hearing Loss 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  (Regulations for rating hearing impairment were 
revised effective June 10, 1999, but there were no 
substantive changes which would affect the outcome of the 
present case.  64 Fed. Reg. 25202 (1999).)

VA audiometry studies from 1992 to 1999, and the private 
study from 2000, all show average decibel thresholds (for the 
four frequencies) and speech discrimination scores which 
correlate to auditory acuity numeric designation I in the 
right ear, and auditory acuity numeric designation I or II 
(results have varied) in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  A numeric designation of I in one ear, and a 
numeric designation of either I or II in the other ear, 
correspond to a noncompensable evaluation.  See 38 C.F.R. § 
4.85, Table VII, Code 6100.  

Although the veteran's representative asserts that the case 
should be remanded for a VA examination in which the examiner 
reviews the claims file prior to performing an audiometric 
evaluation, the Board finds that such would serve no useful 
purpose.  Hearing tests are performed in a controlled 
laboratory setting, and results of those tests, not 
historical records, determine the rating to be assigned.  
Moreover, the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Under such circumstances, 
a remand is not in order.  In the instant case, the 
application of the rating schedule to the test results 
clearly demonstrates that no more than a noncompensable 
schedular rating is warranted.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  For the foregoing reasons, an 
increased rating for bilateral hearing loss must be denied.


ORDER

An increased rating for lumbosacral strain is denied.

An increased rating for bilateral hearing loss is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

